                               Case 2:19-cv-01121-APG-NJK Document 64 Filed 07/02/20 Page 1 of 2


                        1      GARMAN TURNER GORDON LLP
                               WILLIAM M. NOALL, ESQ.
                        2      Nevada Bar No. 3549
                               E-mail: wnoall@gtg.legal
                        3      DYLAN T. CICILIANO, ESQ
                               Nevada Bar No. 12348
                        4      E-mail: dciciliano@gtg.legal
                               7251 Amigo Street, Suite 210
                        5      Las Vegas, Nevada 89119
                               Tel: (725) 777-3000
                        6      Fax: (725) 777-3112
                               Attorneys for Plaintiff
                        7

                        8                                 UNITED STATES DISTRICT COURT

                        9                                          DISTRICT OF NEVADA

                      10       NEVADA PROPERTY 1, LLC dba                         CASE NO. 2:19-cv-01121-APG-NJK
                               THE COSMOPOLITAN OF LAS VEGAS, a
                      11       Delaware limited liability company,
                                                                                  STIPULATION AND ORDER FOR
                      12                             Plaintiff,                   DISMISSAL

                      13       vs.

                      14       KIWIBANK LIMITED; TEK LENG ROLAND
                               LIM; CHEE KONG HIEW; and DOE
                      15       Individuals I-X and ROE Entities I-X, inclusive;

                      16                             Defendants.

                      17

                      18                             STIPULATION AND ORDER FOR DISMISSAL

                      19              Plaintiff Nevada Property 1, LLC dba The Cosmopolitan of Las Vegas (the “Plaintiff”),

                      20       by and through counsel, the law firm of Garman Turner Gordon LLP, and Defendant Kiwibank

                      21       Limited (“Kiwibank,” collectively with Plaintiff, the “Parties”), by and through counsel, the

                      22       Morris Law Group, hereby stipulate and agree that all claims by Plaintiff against Kiwibank in the

                      23       above-captioned matter shall be dismissed, with prejudice, with each party to bear its own fees

                      24       and costs.

                      25       ///

                      26       ///

                      27       ///

                      28       ///
GARMAN TURNER GORDON LLP
7251 AMIGO STREET, SUITE 210
   LAS VEGAS, NV 89119
       725-777-3000                                                         1 of 2
                               Case 2:19-cv-01121-APG-NJK Document 64 Filed 07/02/20 Page 2 of 2


                        1               IT IS SO STIPULATED.

                        2      DATED this 2nd day of July, 2020.            DATED this 2nd day of July, 2020.

                        3      GARMAN TURNER GORDON LLP                     MORRIS LAW GROUP

                        4
                               /s/Dylan T. Ciciliano                        /s/ Steve Morris
                        5      WILLIAM M. NOALL                             STEVE MORRIS
                               Nevada Bar No. 3549                          Nevada Bar No. 31543
                        6      DYLAN T. CICILIANO                           411 E. Bonneville Ave., Suite 360
                               Nevada Bar No. 12348                         Las Vegas, Nevada 89101
                        7      7251 Amigo Street, Suite 210                 Attorneys for Defendant Kiwibank Limited
                               Las Vegas, Nevada 89119
                        8      Attorneys for Plaintiff

                        9
                      10              ITITISISSO
                                               SO ORDERED.
                                                  ORDERED ______ day of ______________, 2020.
                      11               Dated: July 2, 2020.
                      12

                      13                                               ________________________________________
                                                                       ANDREW P. GORDON
                      14                                               UNITED STATES DISTRICT COURT JUDGE
                      15

                      16

                      17
                               4837-5774-0225, v. 1
                      18

                      19

                      20
                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
GARMAN TURNER GORDON LLP
7251 AMIGO STREET, SUITE 210
   LAS VEGAS, NV 89119
       725-777-3000                                                     2 of 2
